Appeal by Empire State Tile Co., Ine., employer, and the General Accident Fire and Life Assurance Corporation, Ltd., insurance carrier, from an award of the State Industrial Board in favor of the claimant. The Board has apportioned the award between Empire State Tile Co., Inc., employer, and its insurance carrier, and the Montauk Tile Co., Inc., employer, and its insurance carrier, State Insurance Fund. There is ample testimony to sustain the deeicion of the State Industrial Board, and the award should be affirmed. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ.